DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-17 of U.S. Patent No 11,100,119 (hereinafter ‘119) and in view of Douglis et al. (US 8,554,918).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 of the instant application is compared to claim 1 of US Patent No. 11,100,119.

Instant Application
US Patent No. 11,100,119
Claim 1: A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
identifying a first data structure having a first type, the first data structure configured to store a set of geometries; 

identifying a second data structure associated with the first data structure, the second data structure configured to store modifications to the set of geometries; and 

performing a merge operation on the first data structure and the second data structure to form a third data structure by: 
determining a first set of statistics data associated with the modifications to the set of geometries stored in the second data structure; 

retrieving a second set of statistics data associated with the set of geometries stored in the first data structure; 
determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data, 




each of the candidate types of data structures supporting the set of geometries and the modifications to the set of geometries; 
Claim 4: wherein determining the type of data structure from the subset of the plurality of types of data structures as the second type of data structure based on the determined cost values comprises applying a defined weight value to each query performance cost value in the set of query performance cost values.

applying the modifications stored in the second data structure to the set of geometries stored in the first data structure to form a modified set of geometries; 

generating the third data structure having the second type, the third data structure configured to store the modified set of geometries; and 

storing the modified set of geometries in the third data structure.
Claim 1: A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
identifying a first data structure having a first type, the first data structure configured to store a set of geometries; 

identifying a second data structure associated with the first data structure, the second data structure configured to store modifications to the set of geometries; and 

performing a merge operation on the first data structure and the second data structure to form a third data structure by: 
determining a first set of statistics data associated with the modifications to the set of geometries stored in the second data structure; 

retrieving a second set of statistics data associated with the set of geometries stored in the first data structure; 
determining a second type of data structure based on a storage cost value and a set of query performance cost values for each of a subset of a plurality of types of data structures identified based on the first and second sets of statistics data, 





wherein a defined weight value is applied to each query performance cost value in the set of query performance cost values; 






applying the modifications stored in the second data structure to the set of geometries stored in the first data structure to form a modified set of geometries; 

generating the third data structure having the second type, the third data structure configured to store the modified set of geometries; and 

storing the modified set of geometries in the third data structure.


As seen above in the table, claim 1 of ‘119 teaches all the limitations except for “each of the candidate types of data structures supporting the set of geometries and the modifications to the set of geometries”.  However, Douglis teaches each of the candidate types of data structures supporting the set and the modifications to the set (fig. 4, 5, 6; col. 6, lines 40-42; col. 8, lines 35-40; examiner’s note: candidate types of data structure supports the size of the data, full backup (set of data) and incremental backup (modifications of sets of data), the candidate types of data storages (data structures) are configured to store all types of data i.e. original set and modified set which requires different size).  One of ordinary skill in the art would recognize that incorporating a candidate sets of data structure which will support original data and modified set of data of Douglis into the invention of Faerber to select most appropriate data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Douglis’ s selecting a data structure from the candidate type of data structure into system of Faerber to have an efficient system. The motivation would be to select a data structure based which will support original data and modified data to store all the data efficiently.

	Claim 2 corresponds to claim 2 of US Patent ‘119.
	Claim 3 corresponds to claim 3 of US Patent ‘119.
	Claim 4 corresponds to claim 1 of US Patent ‘119.
	Claim 5 corresponds to claim 4 of US Patent ‘119.
	Claim 6 corresponds to claim 5 of US Patent ‘119.
	Claim 7 corresponds to claim 6 of US Patent ‘119.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-17 of U.S. Patent No. (US 11,100,119, hereinafter ‘119) and in view of Douglis et al. (US 8,554,918) and in view of McShane (US 2016/0098448).

Dependent claim 9 depends on claim 1 and add the features of data structure performing faster querying compared to other candidate types of data structure.  McShane teaches wherein the determination of the second type of data structure is based on the second type of data structure performing faster querying compared to other candidate types of data structures ([0025]; examiner’s note: database (data structure) which performs faster query performance plan is selected). One of ordinary skill in the art would recognize that incorporating selecting a data structure which as faster query performance of McShane into the system of Faerber/ Douglis/Alder to select appropriate data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate McShane’ s faster query performance data structure into the system of Faerber/ Douglis/Alder to have a robust system. The motivation would be select a data structure which has faster performance to store and retrieve data faster to save costs.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-17 of U.S. Patent No. (US 11,100,119, hereinafter ‘119) and in view of Douglis et al. (US 8,554,918) and in view of LIN et al. (US 2012/0147008) and in view of IKEDA et al. (US 2010/0208042).

Dependent claim 10 and depends on claim 1 and add the features of 2D and 3D point geometrics, removing 3D point geometrics and data structure supporting 2D geometrics and not 3D geometrics.  LIN teaches wherein the modifications to the set of geometries include removing each of the 3D point geometries from the set of geometries ([0029, the occluded 3D points are removed]; examiner’s note: removing 3D points). One of ordinary skill in the art would recognize that incorporating the features of removing 3D points of LIN into the system of Faerber/ Douglis to remove unwanted data. Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate LINS’s removing 3D points into the system of Faerber/ Douglis to have an efficient system. The motivation would be to remove 3D structure to save space.  
IKEDA teaches wherein each of the candidate types of data structures support 2D point geometries and do not support 3D point geometries ([0214, It should be noted here that the playback devices supporting only the 2D playback do not identify the data structure extended for the 3D]; examiner’s note: devices (data structure) only supporting 2D points).
One of ordinary skill in the art would recognize that incorporating the features of supporting specific type of data of IKEDA into the system of Faerber/ Douglis to remove unwanted data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate IKEDA’s supporting specific type of data i.e. 2D into the system of Faerber/ Douglis to have an efficient system. The motivation would be to support 2D data to organize and find data faster.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-17 of U.S. Patent No. (US 11,100,119, hereinafter ‘119) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529).

Dependent claim 11 depends from claim 1 and  add the features of multiple types of data structure supporting multiple types of geometrics i.e. 2D point geometrics, 3D point geometrics etc ([0076]; examiner’s note: data structures supports multidimensional data structures i.e. 2D and 3D; the limitation “one or more” requires only one limitations to be mapped).  
One of ordinary skill in the art would recognize that incorporating storing set of multi dimensional geometrics of Alder into the system of Faerber/ Douglis to store set of geometrics.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Alder’ s set of geometrics into the system of Faerber/ Douglis to have an efficient system. The motivation would be store set of geometrics into data structure to store any type of data to have a robust system. 

Independent claim 12 corresponds to independent claim 7 of patent ‘119 with differences being similar to the differences in claim 1 above, these differences are obvious for the rationale above.

	Claim 13 corresponds to claim 8 of US Patent ‘119.
	Claim 14 corresponds to claim 9 of US Patent ‘119.
	Claim 15 corresponds to claim 7 of US Patent ‘119.
	Claim 16 corresponds to claim 10 of US Patent ‘119.
	Claim 17 corresponds to claim 11 of US Patent ‘119.
	Claim 18 corresponds to claim 12 of US Patent ‘119.

Independent claim 19 corresponds to independent claim 13 of patent ‘119 with differences being similar to the differences in claim 1 above, these differences are obvious for the rationale above.

	Claim 20 corresponds to claim 14 of US Patent ‘119.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 12, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529). 

With respect to claim 1, Faerber teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for ([0107, The machine-readable medium can store such machine instructions non-transitorily, such as for example as would a non-transient solid-state memory or a magnetic hard drive or any equivalent storage medium]; examiner’s note: the storage medium in the computer (device) is non-transitory which stored instructions to perform actions regarding the computer): 
identifying a first data structure having a first type ([0065, 0077, 0079]; examiner’s note: the main data structure (first data structure) is first type which stores original data), the first data structure configured to store a set ([0065, 0077, 0079]; examiner’s note: the first data structure stores a set of data); 
identifying a second data structure associated with the first data structure ([0075-0083]; examiner’s note: the delta data structure is the second data structure and it stores updates of the first data structure and the second data structure and first data structure are associated by the updates of data), the second data structure configured to store modifications to the set ([0070]; examiner’s note: the delta data (modifications) are stored in second data structure); and performing a merge operation on the first data structure and the second data structure to form a third data structure by ([0070,  L2-delta-to-main Merge: A new main structure is created out of the L2-delta and the existing main], [0083]; examiner’s note: merging the main data structure (first data structure) and delta data structure (second data structure) to a new data structure (third data structure)): 
determining a first set of statistics data associated with the modifications to the set stored in the second data structure ([0045], [0086, The system computes the "best" sort order of the columns based on statistics from main and L2-delta structures before creating the new main]; examiner’s note: the statistics from delta (second data structure) is determined); 
retrieving a second set of statistics data associated with the set stored in the first data structure ([0045, 0086]; examiner’s note: the statistics from main data structure (first data structure) is retrieved); 
applying the modifications stored in the second data structure to the set stored in the first data structure to form a modified set ([0070, 0083]; examiner’s note: applying the delta data to the main data structure); 
generating the third data structure having the second type ([0070, 0083]; examiner’s note: the creating (generating) a new data structure (second type) to store the merged data), the third data structure configured to store the modified set ([0070, 0083]; examiner’s note: the new delta structure configured to store delta set (modified set)); and 
storing the modified set of geometries in the third data structure ([0070, 0083]; examiner’s note: the new data structure stores the modified data).
Faerber does not explicitly teach set of geometrics and determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data, each of the candidate types of data structures supporting the set of geometries and the modifications to the set of geometries.
Faerber teaches first data structure storing set of data and second data structure storing modified set of data, each data structure is associated with statistics data, merging the two data structure and storing it into a third data structure ([0070, 0083, 0086]; examiner’s note: main data structure (first data structure), delta data structure (second data structure with stores modified sets) are merged in to a new data structure (third data structure) and each data structure is associated with statistics data), but does not explicitly teach storing set of geometrics in the data structures and selecting a third data structure to store the merged data structure based on the statistics from a candidate set of data structures.
However, Douglis teaches determining a second type of data structure from a set of candidate types of data structures based on the first and second sets of statistics data (fig. 4, 5, 6; col. 15, lines 15-20; examiner’s note: the candidate storage (data structure second type) is selected based on costs (statistics data)), each of the candidate types of data structures supporting the set and the modifications to the set (fig. 4, 5, 6; col. 6, lines 40-42; col. 8, lines 35-40; examiner’s note: candidate types of data structure supports the size of the data, full backup (set of data) and incremental backup (modifications of sets of data), the candidate types of data storages (data structures) are configured to store all types of data i.e. original set and modified set which requires different size).  One of ordinary skill in the art would recognize that incorporating selecting a data structure from a candidate sets of data structure based on statistics data of Douglis into the invention of Faerber to select most appropriate data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Douglis’ s selecting a data structure from the candidate type of data structure into system of Faerber to have an efficient system. The motivation would be to select a data structure based on statistics data to store any type of data with less cost.
Faerber and Douglis does not explicitly teach set of geometrics.
Faerber teaches merging set of data from first data structure and second data structure and storing into a third data structure ([0070, 0083, 0086]) and Douglis teaches selecting a candidate data structure from the set of data structure which will support both original set of data and modified set of data (col. 15, lines 15-20), but does not explicitly teach set of geometrics.
However, Alder teaches set of geometrics ([0014, 0041]; examiner’s note: data structure stores set of geometrics).  One of ordinary skill in the art would recognize that incorporating storing set of geometrics of Alder into the system of Faerber/ Douglis to store set of geometrics.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Alder’ s set of geometrics into the system of Faerber/ Douglis to have an efficient system. The motivation would be store set of geometrics into data structure to store any type of data to have a robust system. 

With respect to claim 2, Faerber, Douglis, Alder teaches the non-transitory machine-readable medium of claim 1, Douglis teaches wherein determining the second type of data structure based on the first and second sets of statistics data comprises (fig. 4-6; col. 14, lines 50-65; examiner’s note: multiple types of storages (data structures) are identified based on costs (first and second type of statistics data) and multiple types of storages includes subsets of data structures): 
identifying a subset of a plurality of types of data structures based on the first and second sets of statistics data (fig. 4-6; col. 14, lines 50-65; examiner’s note: multiple types of storages (data structures) are identified based on costs (first and second type of statistics data) and multiple types of storages includes subsets of data structures); 
determining cost values for each type of data structure in the subset of the plurality of types of data structures based on the first and second sets of statistics data (fig. 4-6; col. 14, lines 50-65; examiner’s note: multiple types of data structures are determined based on the cost values); and 
determining a type of data structure from the subset of the plurality of types of data structures as the second type of data structure based on the determined cost values (fig. 4-6; col. 14, lines 50-65; examiner’s note: multiple types of data structures are determined based on the cost values and when the costs satisfied for a data storage (data structure) is selected).  One of ordinary skill in the art would recognize that incorporating identifying subsets of data structures based on statistics data and cost values of Douglis into the system of Faerber/ Alder to store set of data into appropriate data store.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Douglis’ s identifying subset of data structure based on statistics which includes cost into the system of Faerber/ Alder to have an efficient system. The motivation would be to find the best data structure with low cost to have a system with low cost with most efficiency.

With respect to claim 11, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 2, Douglis teaches the non-transitory machine-readable medium of claim 1, wherein the a set of candidate types of data structures (fig. 4, 5, 6; col. 14, lines 50-65; examiner’s note: multiple types of data structures are determined) and Alder teaches include one or more of a type of data structure supporting 2D point geometries (e.g., a 2D point container), a type of data structure supporting 3D point geometries ([0076]; examiner’s note: data structures supports multidimensional data structures i.e. 2D and 3D; the limitation “one or more” requires only one limitations to be mapped), a type of data structure supporting 2D point geometries and 3D point geometries, a type of data structure supporting 2D point geometries and 2D line geometries, a type of data structure supporting 3D point geometries and 3D line geometries, a type of data structure supporting 2D point geometries, 2D line geometries, 3D point geometries, and 3D line geometries, a type of data structure supporting 2D point geometries, 2D line geometries, and 2D polygon geometries, a type of data structure supporting 3D point geometries, 3D line geometries, and 3D polygon geometries, a type of data structure supporting 2D point geometries, 2D line geometries, 2D polygon geometries, 3D point geometries, 3D line geometries, and 3D polygon geometries, a type of data structure supporting 2D point geometries in an XY mode, a type of data structure supporting 2D point geometries in an XYM mode, a type of data structure supporting 3D point geometries in an XYZ mode, and a type of data structure supporting 3D point geometries in an XYZM mode.  One of ordinary skill in the art would recognize that incorporating storing set of multi dimensional geometrics of Alder into the system of Faerber/ Douglis to store set of geometrics.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Alder’ s set of geometrics into the system of Faerber/ Douglis to have an efficient system. The motivation would be store set of geometrics into data structure to store any type of data to have a robust system.

Claim 12 encompasses the same scope of limitation of claim 1, in additions of a method ([0013]), therefore, claim 12 is rejected on the same basis of rejection of claim 1.
Claim 13 is rejected on the same basis of rejection of claim 2.

Claim 19 encompasses the same scope of limitation of claim 1, in additions of a set of processing units (fig. 1, [0032]; examiner’s note: processing engines are processing units).  Therefore, claim 19 is rejected on the same basis of rejection of claim 1.
Claim 20 is rejected on the same basis of rejection of claim 2.

Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of Burger (US 2011/0055201).

With respect to claim 3, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 2, Douglis teaches wherein the cost values for each type of data structure in the subset of the plurality of types of data structures comprises a storage cost value (fig. 5, col. 4, lines 63-65; examiner’s note: storage costs are determined) but does not explicitly teach and a set of query performance cost values.
However, Burger teaches a set of query performance cost values ([0055]; examiner’s note: the query performance cost is determined).  One of ordinary skill in the art would recognize that incorporating query performance costs values of Burger into the system of Faerber/ Douglis/Alder to select a data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Burger’ s query performance costs values into the system of Faerber/ Douglis/Alder to have an efficient system. The motivation would be select an appropriate data structure with most appropriate costs values.

Claim 14 is rejected on the same basis of rejection of claim 3.

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of Elhanan et al. (US 2007/0299553).

With respect to claim 5, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 1, Elhanan further teaches wherein the modifications to the set of geometries comprises an addition of a geometry to the set of geometries ([0061]; examiner’s note: adding the geometrics to the set of geometrics in the set of geometrics).  One of ordinary skill in the art would recognize that incorporating additions of geometrics of Elhanan into the system of Faerber/ Douglis/Alder to add geometrics.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Elhanan’ s adding geometrics into the system of Faerber/ Douglis/Alder to have robust system. The motivation would be adding data into data structure when needed to have an efficient system.

Claim 16 is rejected on the same basis of rejection of claim 5.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of Rodriguez et al. (US 2018/0082471).
With respect to claim 6, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 1, Rodriguez further teaches wherein the modifications to the set of geometries comprises a removal of a geometry from the set of geometries ([0020, 0042]; examiner’s note: removing the geometrics from database). One of ordinary skill in the art would recognize that incorporating removal of geometrics of Rodriguez into the system of Faerber/ Douglis/Alder to remove geometrics.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Rodriguez’ s removing geometrics into the system of Faerber/ Douglis/Alder to have robust system. The motivation would be removing data into data structure when needed to have an efficient system.
Claim 17 is rejected on the same basis of rejection of claim 6.

Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of Salami et al. (US 2017/0345011).

With respect to claim 7, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 2, but does not explicitly teach wherein the first data structure is immutable.
However, Salami teaches wherein the first data structure is immutable ([0048, an immutable data structure]; examiner’s note: the data structure is immutable data structure).  One of ordinary skill in the art would recognize that incorporating data structure type of Salami into the system of Faerber/ Douglis/Alder to store data into data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Salami’ s immutable data structure into the system of Faerber/ Douglis/Alder to have a robust system. The motivation would be select a specific data structure to store data in an appropriate data structure to retrieve data faster.

Claim 18 is rejected on the same basis of rejection of claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of Beavin et al. (US 2018/0129708).

With respect to claim 8, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 1, but does not explicitly teach wherein the determination of the second type of data structure is based on the second type of data structure using a reduced amount of storage space compared to other candidate types of data structures.
However, Beavin teaches wherein the determination of the second type of data structure is based on the second type of data structure using a reduced amount of storage space compared to other candidate types of data structures ([0034, choosing the data structure with a cache below a threshold size value (e.g., smallest resulting cache) as the lead data structure]; examiner’s note: the storage size which has the smallest storage space (reduced amount) is selected).  One of ordinary skill in the art would recognize that incorporating selecting a data structure of Beavin into the system of Faerber/ Douglis/Alder to select appropriate data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Beavin’ s reduced space data structure into the system of Faerber/ Douglis/Alder to have a robust system. The motivation would be select a data structure which has reduced space to store data to save space and costs.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of McShane (US 2016/0098448).

With respect to claim 9, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 1, Faerber teaches first type of data structure and second type of data structure ([0070, 0083, 0086]; examiner’s note: the main data structure and delta data structure) but does not explicitly teach wherein the determination of the second type of data structure is based on the second type of data structure performing faster querying compared to other candidate types of data structures.
However, McShane teaches wherein the determination of the second type of data structure is based on the second type of data structure performing faster querying compared to other candidate types of data structures ([0025]; examiner’s note: database (data structure) which performs faster query performance plan is selected). One of ordinary skill in the art would recognize that incorporating selecting a data structure which as faster query performance of McShane into the system of Faerber/ Douglis/Alder to select appropriate data structure.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate McShane’ s faster query performance data structure into the system of Faerber/ Douglis/Alder to have a robust system. The motivation would be select a data structure which has faster performance to store and retrieve data faster to save costs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faerber et al. (US 2014/0136788) and in view of Douglis et al. (US 8,554,918) and in view of Alder (US 2006/0129529) and in view of LIN et al. (US 2012/0147008) and in view of IKEDA et al. (US 2010/0208042).

With respect to claim 10, Faerber, Douglis, Alder in combination teach the non-transitory machine-readable medium of claim 1, Alder teaches wherein the set of geometries includes 2D point geometries and 3D point geometries ([0040]; examiner’s note: the geometries includes multi-dimensional point/line geometries which includes 2D and 3D point geometrics), but does not explicitly teach wherein the modifications to the set of geometries include removing each of the 3D point geometries from the set of geometries, wherein each of the candidate types of data structures support 2D point geometries and do not support 3D point geometries.
However, LIN teaches wherein the modifications to the set of geometries include removing each of the 3D point geometries from the set of geometries ([0029, the occluded 3D points are removed]; examiner’s note: removing 3D points). 
One of ordinary skill in the art would recognize that incorporating the features of removing 3D points of LIN into the system of Faerber/ Douglis/Alder to remove unwanted data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate LINS’s removing 3D points into the system of Faerber/ Douglis/Alder to have an efficient system. The motivation would be to remove 3D structure to save space.
Faerber/ Douglis/Alder and LINs does not explicitly teach wherein each of the candidate types of data structures support 2D point geometries and do not support 3D point geometries.
Alder teaches data structure supporting multi-dimensional geometrics ([0010]; examiner’s note: supporting multi-dimensional geometrics in data structure) but does not explicitly teach wherein each of the candidate types of data structures support 2D point geometries and do not support 3D point geometries.
However, IKEDA teaches wherein each of the candidate types of data structures support 2D point geometries and do not support 3D point geometries ([0214, It should be noted here that the playback devices supporting only the 2D playback do not identify the data structure extended for the 3D]; examiner’s note: devices (data structure) only supporting 2D points).  One of ordinary skill in the art would recognize that incorporating the features of supporting specific type of data of IKEDA into the system of Faerber/ Douglis/Alder to remove unwanted data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate IKEDA’s supporting specific type of data i.e. 2D into the system of Faerber/ Douglis/Alder to have an efficient system. The motivation would be to support 2D data to organize and find data faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159